department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division number release date date date uil dear contact person identification_number contact number employer_identification_number form required to be filed tax years all years this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final since you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions you should follow the instructions in notice if you agree with our deletions you do not need to take any further action in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements letter cg catalog number 47632s if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely holly o paz director exempt_organizations rulings and agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter letter cg catalog number 47632s department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date date contact person identification_number contact number fax number employer_identification_number uil legend b name c name g name o state q date r date dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below issues do you pass the organizational_test under sec_501 described below no for the reasons do you pass the operational_test under sec_501 described below no for the reasons facts you were formed by a_trust signed on q in the state of o based on submitted bank letter cg catalog number 47630w statements the trust was initially funded on r per your initial trust document you were formed for the following purposes to pay to or for the benefit of the widow b of her address and her unmarried children for their health education and support to the extent neither b nor her unmarried children earn sufficient income from their gainful employment and other business endeavors to operate in such a manner so as to qualify as an exempt_organization under sec_501 of the intemal revenue code of or the corresponding provisions of any subsequent federal tax laws but not as a private_foundation described in sec_509 of the code your trust also states disbursements will not be made for any luxury items but only for basic necessities such as rent food clothing medicine hospital and doctor expenses education health insurance term life_insurance and transportation for b and her unmarried children your initial application shows that you were established to help support the family of a widow b and her two unmarried children b’s husband c also referred to as g died suddenly in the same year you were created b was left alone to care for her children her estimated annual expenses to sustain her family include food rent utilities education and health insurance which far exceed her annual income c and b’s siblings and acquaintances established you a_trust to help b meet her basic needs you were named after g your trustees consist of three individuals two individuals who are friends of the family and the third who is b’s brother-in-law the trustees will make a monthly determination of b’s short term needs and a semi-annual determination of b’s long term needs they will review bank statements tax returns w- 2s 1099s bills and receipts to make determinations your budgets show estimated revenues from contributions and interest_income ranging from dollar_figure coming primarily from those who know the family or who have been made aware of the tragedy and wish to help annually you expect contributions to come from the public to dollar_figure your only listed expense is contributions paid out approximating dollar_figure you provided a listing of contributions paid out these expenses include weekly to b along with several payments to a cable company an payments of around dollar_figure electric company a mortgage company a phone company and a water company in the year following formation you paid out over dollar_figure addition to payments directly to service providers in checks written directly to b in letter cg catalog number 47630w annually solicitations will be made beginning with the local community of b a sample of a solicitation sent at the time of your formation refers to you as the g foundation it states that g had no life_insurance_policy and his family no longer has a breadwinner to support them financially and emotionally it describes you as a fund that was established for b and her children to create a solid financial foundation on which to rebuild their shattered lives during the exemption application process you modified your activities to provide assistance to b’s family and to provide assistance to other families in similar situations you indicated potential recipients will be families who have had a parent die in an accident and are supported by a surviving parent whose resources cannot meet their basic needs you will advertise this program by newspaper and word of mouth and you will contact families facing tragedies to determine whether or not they are eligible distributions will be made at least twice per year and will be based on income of potential recipients and the recipient’s expenses you have considered other people but you have not found anyone except b who meets of all aggregate contributions paid your requirements you state thatno more than out will be paid to b’s family in future years however all distributions to date have been made to or for the benefit of b you also modified your trust document during the application process you submitted a second copy of a signed trust document with a different purpose than the initial document but also dated q your first purpose paragraph in this trust was changed to state to pay to or for the benefit of the widow b of her address and her unmanried children and any other family in which a parent has died in a fatal accident for their health education and support to the extent neither the surviving parent and his or her unmarried children eam sufficient income from their gainful employment and other business endeavors you subsequently submitted an amendment to the trust in another response removing the reference to b in your purpose clause this purpose stated you were formed for the benefit of any jewish family where a parent has died in a fatal accident however the amendment was not signed nor was there any evidence that the amendment was adopted lastly you agreed to accept a prospective exemption after changes to your trust and activities were enacted letter cg catalog number 47630w law sec_501 of the code provides in relevant part exemption from federal_income_tax for corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific literary or educational_purposes no part of the net_earnings inure to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the regulations provides that an organization is organized exclusively for one or more exempt purposes only if its articles of organization a limit the purposes of such organization to one or more exempt purposes and b do not expressly empower the organization engage otherwise than as an insubstantial part of its activities in activities that in themselves are not in furtherance of one or more exempt purposes sec_1_501_c_3_-1 of the regulations explains that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations states that an organization is not organized or operated exclusively for exempt purposes unless it serves a public rather than a private interest organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests it is necessary for an organization to establish that it is not revrul_67_367 1967_2_cb_188 states that a nonprofit organization whose sole activity is the operation of a scholarship plan for making payments to pre- selected specifically named individuals does not qualify for exemption from federal_income_tax under sec_501 of the internal_revenue_code of in 325_us_844 the court held that the presence of a single non-exempt purpose if substantial in nature will destroy a claim for exemption regardless of the number or importance of truly exempt_purpose in wendy l parker rehabilitation foundation inc petitioner v commissioner tcmemo_1986_348 the tax_court upheld the service's position that a foundation formed to aid coma victims including a family_member of the founders was not entitled to recognition of exemption approximately of the organization’s net_income was letter cg catalog number 47630w expected to be distributed to aid the family coma victim the court found that the family coma victim was a substantial beneficiary of the foundation’s activities application of law sec_501 of the code sets forth two main tests for qualification for exempt status an organization must be both organized and operated exclusively for purposes described in sec_501 you are not described in sec_501 of the code because you are neither organized nor operated exclusively for charitable purposes instead you were formed to privately benefit b and her family in more than an insubstantial degree organizational_test the original signed trust document you provided states you were formed for the benefit of b and her children the second trust document still refers to b but expands your purposes to include other families even with this change in language this purpose clause empowers you to operate for a non-exempt purpose that results in more than insubstantial private benefit to b and her family you submitted an amendment removing the reference to b but the amendment to the trust was not signed and shows no evidence that it was adopted as a result you have not satisfied the organizational_test required by sec_1_501_c_3_-1 of the regulations operational_test you do not meet the requirements of sec_1_501_c_3_-1 of the regulations which requires you to engage primarily in activities which accomplish one or more exempt purposes since your operations more than insubstantially benefit b and her family you are not operating exclusively for charitable purposes in contradiction to sec_1_501_c_3_-1 of the regulations you are operated for the private benefit of designated individuals instead of benefitting the public as a whole the facts show you were formed with the intent of providing funds to b and her family you were named after g the spouse of b your solicitations for funding states you are a fund for b and her family created you to help the family establish a financial foundation your financial records show that to date substantially_all of your revenue has been distributed to or for the benefit of b during the exemption application process you amended your activities to include as possible recipients other widowed families who struggle to meet their basic needs due to a tragedy however you stated that you have been unable to find any other recipients aside from b even if you do actually distribute funds to other recipients in the future you still plan to give up to of your total contributions to or for the benefit of b this shows that your formation and letter cg catalog number 47630w operations provide for more than an insubstantial private benefit to b and her family these facts show you are operated for private not public benefit you are similar to the organization in described revrul_67_367 because you were formed to make distributions to a pre-selected specifically named individual the organization in the ruling you do not qualify for exemption because this form of distribution to a pre-selected individual provides more than insubstantial private benefit to the recipient even if other recipients are found in the future up to of your distributions will still be paid to b like you are like 326_us_279 in that you are not operated exclusively for exempt purposes your purposes and activities include furthering the private interests of b and her family in more than an insubstantial degree like the organization in this court case this single non-exempt purpose is substantial in nature and precludes exemption like the organization in wendy l parker rehabilitation foundation inc v the facts commissioner you were formed to benefit a specifically named individual show to date of your distributions have been paid to or for the benefit of b and her family therefore even if you do find other individuals qualified to be recipients b will still be a substantial beneficiary in addition as much a sec_25 will benefit b and her family in the future applicant’s position you maintain that you are operated exclusively for charitable purposes by providing financial assistance to widowed families who cannot meet their basic needs you provided an amended but not signed trust document amending your purposes you also amended your activities to include an expanded pool of recipients beyond b's lastly you suggested a prospective effective family to include other widowed families date based on the date changes to your operations were enacted you maintain that as a result of these changes you qualify for exemption under sec_501 of the code service response to applicant's position you do not qualify for exemption under c because your activities result in more than insubstantial private benefit to b and her family we have received no substantiation that the amendment to your trust was adopted thus the purpose for which you are organized remains to be benefiting b’s family even if the trust was signed and you met the organizational_test you would still fail the operational_test the facts show you were initially formed and operated solely to benefit a pre-selected specifically named individual you claim to have expanded your pool of recipients but letter cg catalog number 47630w have not substantiated that claim your financial records still show all distributions have been made to or for the benefit of b even if you do provide funds to individuais other than b in the future you still maintain that you will give up to of your distributions to b and the rest to other eligible recipients is b providing almost identical to the activities conducted by the organization described in wendy l parker rehabilitation foundation inc v commissioner and provides more than insubstantial private benefit to b of your distributions to conclusion based on the facts presented above you have failed both the operational_test and the organizational_test required of c organizations your organizational document shows you were created for the private benefit of b and her family in more than an insubstantial degree your operations show that you have operated for b's private benefit since formation rather than for public purposes even with your proposed changes your operations will still result in private benefit to b and her family accordingly we conclude that you do not qualify for exemption under sec_501 of the code you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues types of information that should be included in your appeal can be found on page of the statement of facts publication under the heading regional_office appeal item must be accompanied by the following declaration under penalties of perjury declare that have examined the statement of facts presented in this appeal and in any accompanying schedules and statements and to the best of my knowledge and belief they are true correct and complete the declaration must be signed by an officer or trustee of the organization who has personal knowledge of the facts your appeal will be considered incomplete without this statement if an organization’s representative submits the appeal a substitute declaration must be included stating that the representative prepared the appeal and accompanying letter cg catalog number 47630w documents and whether the representative knows personally that the statements of facts contained in the appeal and accompanying documents are true and correct an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process if you want representation during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so you can find more information about representation in publication practice_before_the_irs and power of attorey all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to appeal as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action determination_letter that letter will provide information about filing tax returns and other matters if we do not hear from you within days we will issue a final adverse please send your protest statement form_2848 and any supporting documents to the applicable address mail to deliver to internal_revenue_service eo determinations quality assurance internal_revenue_service eo determinations quality assurance you may fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if letter cg catalog number 47630w if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely holly o paz director exempt_organizations rulings and agreements enclosure publication catalog number 47630w letter cg
